Citation Nr: 1822447	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative arthritis with bilateral lower extremity radiculopathy.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1986 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015 and August 2017, the Board remanded the Veteran's claims for further development. The matters have been returned to the Board.


FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's spine disability does not manifest in ankylosis, either favorable or unfavorable; likewise, there is no evidence of any incapacitating episodes of at least 6 weeks within any 12-month period during the appeal period.  The Veteran's left lower extremity radiculopathy manifests in incomplete paralysis of the sciatic nerve that is at most, mild in degree.  Right lower extremity radiculopathy is not shown by the record during the period under review.  

2. Throughout the entire appeal period, the current 40 percent evaluation under  Diagnostic Code 5295 is more advantageous than separately assigning a disability evaluation under Diagnostic Code 5237, and two separate disability evaluations for associated radiculopathy under Diagnostic Code 8520.

3. The competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5107 (West 2002 & 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-95 (2000-2003) & Diagnostic Codes 5237, 5243 (2003-2017).

2. The criteria for a TDIU have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. § 4.45 (2017).

The Veteran has been assigned a 40 percent evaluation for his service-connected lumbar spine disability since September 19, 2001.  The Veteran has been assigned this evaluation under former Diagnostic Code 5295. 

Former Diagnostic Code 5295 provided a 10 percent rating for characteristic pain on motion. A 20 percent rating is assigned for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position. The highest rating, 40 percent, is assigned for severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000-2003).  Notably, the Board assigned this 40 percent rating in a December 2003 rating decision, based on manifestations of complaints of pain in the back, numbness and tingling in the lower extremities, and a positive Goldwaithe's sign on the left.  At the time, the Veteran's spine disability also showed functional loss on lateral motion, with muscle spasms on examination of the lumbar spine, bilaterally.

The rating criteria for diseases and injuries of the spine have changed since the Veteran's back disability was last rated.  Because the Veteran filed his increased rating claim in October 2011-which is subsequent to the most recent regulation change in 2003-only the current schedular criteria for rating the spine are applicable. 

Effective on September 26, 2003, disabilities of the spine are rated under a General Rating Formula for Diseases and Injuries of the Spine. The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2004-2017). 

Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2004-2017). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. at Note (5).

Beginning September 23, 2002, intervertebral disc syndrome is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2003-2017). An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician. Id. at Note (1).

Under the current criteria, IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

The Veteran asserts he has low back pain that radiates to his lower legs along with numbness.

The Veteran was afforded a VA examination in November 2011. The Veteran reported limitation in walking due to his spine condition that allowed him to walk on average 10 yards in five minutes. He also reported falls due to his spine condition. He further reported symptoms of stiffness, spasms, decreased motion, paresthesia and numbness. He also reported weakness in the leg, bowel problems, and obstipation. He described mild, constant pain in his low back that traveled to his neck and upper back. He reported the overall functional impairment as limitation of all normal activities. The examiner noted he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.

On physical examination, the Veteran's posture, gait, and walk were normal. There was no leg length discrepancy. There were no signs of abnormal weight-bearing or breakdown on examination of the feet. There was no evidence of radiating pain on movement. There were no muscle spasms, tenderness, guarding, or weakness. Muscle tone and musculature were normal. There was negative straight leg raising bilaterally. Lasegue's sign was negative. There was no atrophy present in the limbs. There was no ankylosis. Range of motion testing revealed flexion to 90 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees. Repetitive use testing did not result in additional degree of limitation. The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There was normal head position and symmetry of spinal motion with normal curves of the spine. The examiner noted the Veteran had not worked since 2000. The examiner further noted that the Veteran's condition did not affect his daily activities, but the Veteran was unable to lift, bend or tolerate prolonged weight-bearing because of his low back pain. Sedentary activities were not affected.

Neurological examination of the lumbar spine revealed no sensory deficits. There was no lumbosacral motor weakness. The bilateral lower extremities had reflexes of 2+, showed no sign of pathologic reflexes, and revealed normal cutaneous reflexes. There were no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement. There were no non-organic physical signs. Neurological examination of the lower extremities revealed motor function within normal limits. Sensory examination to pin prick/pain, touch, position, vibration and temperature was intact bilaterally. Peripheral nerve involvement was not evident during examination.

In a May 2012 VA treatment record, the Veteran complained of severe back pain that was dull until he did something and then would become sharp. He could not sit due to the pain.

In May 2012, the Veteran sought private emergency care for his back pain. He reported two days of increasing low back pain with no numbness, tingling, weakness, problems urinating, loss of continence, problems ambulating, or recent trauma. It hurt to bend or twist. There was no motor or sensory deficit. Lower extremity reflexes were 2+ and there were negative straight leg raises bilaterally. There was mild bilateral lumbar spine paraspinal tenderness to palpation. The diagnosis was chronic back pain.

In a June 2012 VA treatment record, a CT scan did not show significant changes, and no changes in treatment were indicated.

In a July 2012 VA treatment record, the Veteran reported occasional low back pain flare-up, but there was no tenderness at the time of examination.

In a June 2013 VA treatment record, the Veteran limped holding his left leg. Palpation showed spasmed sartorius and gluteal muscles of the left leg. The Veteran reported the issue began after he mowed two days prior. A leg cramp was assessed and the Veteran was informed of the signs of heat exhaustion and stroke.

In July 2013, the Veteran sought private emergency care for left leg pain. The Veteran reported worsening pain that started in his posterior left buttocks region and radiated down the back part of the left lower extremity. There was no weakness, incontinence of bowel or bladder, or sensation deficit. He was able to ambulate without difficulty, although there was some pain. There was no tenderness in the lumbar region or paraspinous tenderness up and down the spine. There was pain on direct palpation of the sciatic notch on the left side that reproduced his pain. On leg raising he also had the reproduction of the pain down the posterior aspect of the left lower extremity. He had good strength and normal deep tendon reflexes in the bilateral lower extremities. He had intact sensation in the lower extremities. The clinical impression was sciatica of the left lower extremity.

In July 2013 VA treatment records, the Veteran complained of low back pain that radiated down his left leg. He denied a foot drop or urinary or fecal incontinence. There was pain with palpation of the left gluteus and pain with sitting or standing. The assessment was low back pain with radiculopathy and sciatica.

In January 2015 VA treatment records, the Veteran complained of low back pain. He described the pain as a constant aching pain that was worse with witting, standing or walking. He denied any radiation of pain in his bilateral lower extremities.

A February 2015 electromyography (EMG) showed no evidence of right lumbosacral radiculopathy or peripheral neuropathy.

In March 2015 VA treatment records, the Veteran reported constant lower to mid back pain that was generally dull but became sharp when bad. He also reported numbness and tingling in both legs with it was bad. He reported exacerbation of chronic back pain due to lifestyle and work choices such as constant walking at work with heavy gear on and then sleeping or resting in bed the rest of the time.

In April 2015 VA treatment records, the Veteran reported mid to low back pain. There was no specific finding, although later that month a hidden lumbar spine strain, compressed sacrum, and lumbar spine compression with right ilial rotation was noted. 

In a May 2015 VA treatment record, the Veteran denied low back pain and stated pain was now in the lower thoracic.

In a July 2015 VA treatment record, the Veteran reported low back pain that was a constant dull ache to sharp. He rated the pain as 4/10. The assessment was degenerative joint disease.

The Veteran was afforded another VA examination in October 2017. The Veteran reported pain throughout his back, as well as numbness and tingling in his legs and feet that would come and go. He stated radicular symptoms do not happen as often and so he was uncertain which part of his legs was involved. The Veteran did not report flare-ups, but did report functional impairment. When asked to describe his functional impairment, the Veteran responded "I don't push myself. I don't lift too much. I don't do too much laundry. I spend four days weed eating, to break it up."

On physical examination, range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees. Pain was noted on examination in forward flexion, right lateral flexion, and left lateral flexion, but did not result in or cause functional loss. There was no evidence of pain with weight-bearing. Muscle strength testing was all normal and there was no muscle atrophy. Deep tendon reflexes were all normal. Sensation to light touch was normal. Straight leg raising test was negative bilaterally. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. There was no ankylosis. There were no other neurologic abnormalities. The Veteran did not have IVDS. He did not use assistive devices for locomotion. The examiner noted that the functional impact of the Veteran's low back disability resulted in no prolonged weight-bearing and no lifting of more than 30 pounds. 

The examiner diagnosed degenerative arthritis of the spine. The examiner noted that the diagnosis had changed and the radiculopathy part of the diagnosis was removed. The examiner noted that the February 2015 EMG was negative for peripheral neuropathy, that the current neurological examination was within normal limits, and the Veteran denied radicular symptoms over the past 12 months.  

In a March 2017 VA treatment record, the Veteran complained of a constant dull achy pain. He rated the pain as 5/10. The assessment was stable osteoarthritis.

The Board finds that the already assigned inclusive evaluation under the old rating criteria results in a higher evaluation than separate evaluations under the new rating criteria.

As noted above, the Veteran has been assigned a 40 percent evaluation for his lumbar spine disability under former Diagnostic Code 5295.  In awarding this rating in 2003, the Board contemplated pain in the back, numbness and tingling in the lower extremities, functional loss on motion, muscle spasms, and a positive Goldwaithe's sign on the left.  

Under the current General Rating Formula, an evaluation greater than 40 percent is available if unfavorable ankylosis of the lumbar spine is present, or if any ankylosis, either favorable or unfavorable, of the entire spine is present. 

The evidence throughout the entire appeal period does not demonstrate that there is any evidence of ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine or cervical spine segments, and the Veteran does not so contend.  Indeed, it is clear from the evidence of record that the Veteran can move his back.  Thus, a rating higher than 40 percent under the General Rating Formula is not available.  See 38 C.F.R. §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2004-2017).

In order to warrant the assignment of a rating higher than 40 percent under the IVDS formula, the evidence must demonstrate IVDS symptomatology with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  During the appeal period, the evidence does not demonstrate that the Veteran was suffering from IVDS. However, regardless of that fact, the Veteran is also not shown to have any periods of incapacitating episodes during that period of time, and certainly is not shown to have more than 6 weeks of physician-prescribed bedrest during that period of time. Therefore, the Board must find that an evaluation in excess of 40 percent under Diagnostic Code 5243 is not available in this case. See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2003-2017).

The Board is cognizant of the fact that under the current criteria, associated objective neurological abnormalities should be rated separately under the appropriate diagnostic code.  In this connection, the Board has also considered whether, a rating higher than 40 percent is warranted when separately assigning ratings for lower extremity radiculopathy.  

Crucially, if the Veteran's lumbar spine disability and lower extremity radiculopathy were to be rated separately under the new criteria, the Veteran's lumbar spine disability would be rated, at most, as 20 percent disabling.  As noted above, forward flexion of the thoracolumbar spine has not been limited throughout the appeal period, and combined range of motion of the thoracolumbar spine has not been limited to less than 120 degrees.  Muscle spasm of the spine has been reported but not noted to result in abnormal gait or spinal contour.  Even in considering Deluca factors, a 40 percent rating would not be warranted under the General Rating Formula, as functional loss during flares or after repetitive use testing is not shown to limit forward flexion to 30 degrees or less.  Indeed, the Veteran specifically denied experiencing flare ups of this back at the most recent examination.   

With respect to the Veteran's lower extremity symptoms, throughout the appeal period, the Veteran's right lower extremity has repeatedly been found not to have objective manifestations of radiculopathy.  As such, a separate compensable rating for the right lower extremity would not be warranted.  With respect to the left lower extremity, radiculopathy has been identified upon examination during the appeal period, but such has been described by medical professionals as only "mild" in degree.  Under Diagnostic Code 8520, impairment of the sciatic nerve manifesting in incomplete paralysis of mild severity warrants a 10 percent rating.  Under Table I from 38 C.F.R. § 4.25, a 20 percent evaluation (for the spine) and a 10 percent evaluation (for left lower extremity radiculopathy) combine to a 30 percent combined total evaluation for the Veteran's lumbar spine disability.  Thus, separately rating the Veteran's lumbar spine disability and radiculopathy under the current criteria does not result in a more favorable evaluation than the existing  inclusive 40 percent evaluation of the Veteran's lumbar spine degenerative arthritis with bilateral lower extremity radiculopathy, under former Diagnostic Code 5295.

The Board therefore leaves undisturbed the Veteran's currently assigned 40 percent evaluation for his lumbar spine disability under Diagnostic Code 5295. See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5286-95 (2000-2003) and Diagnostic Codes 5237, 5243 (2003-2017).

II. TDIU

TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. 38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by service-connected disabilities. 

The only service connected disability is lumbar spine degenerative arthritis with bilateral lower extremity radiculopathy, rated as 40 percent disabling [as continued and confirmed by the adjudication above]; as such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met. However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. §§ 3.321(b), 4.16(b).

With respect to the Veteran's education and work experience, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) in October 2011 that noted he had work experience driving and loading trucks and that he worked full time until July 2000 when he was put on medical leave for a back injury. He had completed three years of high school and also received training as a truck driver.

At the November 2011 VA examination, the Veteran reported his usual occupation was as a warehouse worker/driver. The Veteran had not worked since July 2000. The Veteran was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out trash, walk, shop, perform gardening activities and push a lawn mower. In assessing the Veteran's ability to work, the November 2011 VA examiner noted the Veteran was unable to lift, bend and tolerate prolonged weight-bearing because of his low back pain. Sedentary activities were not affected.

In an April 2012 counseling record, the Veteran reported he had not worked since July 2000 when he was put on medical leave for his back, the VA doctor failed to provide his employer with updates on his condition, and as a result he was terminated. The Veteran further reported that he had been unable to find an employer who would hire him after a background check. He had worked as a volunteer storm chaser and fireman in the past, but during most of his unemployment he lived with his sister and helped care for her children. The Veteran stated he had repeatedly applied for employment, but was denied even when the employer admitted to being short-handed. He further stated that he may have a workmen's compensation claim dating back to 1998 to 2000. The counselor determined the Veteran suffered impairments caused by his lumbar spine disability that resulted in limitations with lifting or carrying over 25 pounds and sitting. The counselor determined this was an impairment to employability. The counselor noted the major barrier to the Veteran's employability was a workmen's compensation case that dated back to 1996 to 1998.

The Veteran began working as a security guard in June 2012. In October 2012, the Veteran reported his monthly salary as a part-time armed security guard was $1,100.00 per month. He also reported he worked as a process server and made about $250 to $350 per week. In November 2012, his employment coordinator noted the Veteran was working part-time and did not want to work full time because he liked to do work as a process server on the side. The Veteran had also mentioned that if he worked full time he would have to pay a lot of money in back child support.

At the October 2017 VA examination, the examiner noted the Veteran had mild to moderate limitations in weight-bearing, repetitive bending, and heavy lifting.  The functional impact was no prolonged weight-bearing and no lifting more than 30 pounds. His lumbar range of motion was intact and without tenderness to palpation. The examiner also noted the Veteran was employed as security for a restaurant/bar about 15 to 16 hours per week. 

In this case, the Veteran's earnings from 2012 to 2013 (at least $13,200.00) exceeded the poverty threshold for that year ($12,119.00). See United States Census Bureau Poverty Thresholds 2013. There is no indication that he was employed in a family-run business, sheltered workshop, or other protected environment suggestive of marginal employment. In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . .".
 
The Veteran's own reports are that he continued to apply for employment, but was not able to gain employment due to a previous workmen's compensation case. The record reveals no other evidence contradicting the above conclusions as to the impact of the Veteran's lumbar spine disability on employability, and the undersigned finds the opinions to be definitive as to this matter. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected lumbar spine disability renders him incapable of working with consideration of his employment and educational history.  Accordingly, referral of this case for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b) is not warranted.

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

A rating in excess of 40 percent for lumbar spine degenerative arthritis with bilateral lower extremity radiculopathy is denied.

Entitlement to a TDIU is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


